DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, specie II, reading on figure 2, claims 1-5 in the reply filed on September 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed received / retrieved and recorded.
Information Disclosure Statement
The information disclosure statement filed on May 13, 2022 is considered by the examiner. However, it “A6,” International Search Authority, “written Opinion,” issued in connection with International Patent Application No. PCT/JP2018/043056, dated February 5, 2019, is not considered, as no English translation of the relevant portion was found.
The applicant is requested to submit a translation in the response for item “A6” of the IDS to be considered.
 Drawings
The drawings are objected to because: (a). the figures are not properly cross hatched. For example, element (10) of figure 2. All of the parts shown in section, and only those parts, must be cross-hatched. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
(b) In figure 2, the opening in the via should be closed with a continuous line on the top and bottom surface, to properly show that it is one circuit board, not two pieces.
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.9
Claim(s) 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushie (US 6,339,197) in view of Asai (US 2007/0062729).
Regarding claim 1, Fushie, figure 1, discloses a glass core, comprising: a glass plate (2); a first metal layer (5a, 5b) provided on the glass plate; a first electrolytic copper plating layer (6) provided on the first metal layer; a dielectric layer (10, the layer above element 6, not labeled in the figure) provided above the first electrolytic copper plating layer on the glass plate; a second metal layer (5a) provided on the dielectric layer; an electroless nickel plating layer provided on the second metal layer and having a phosphorus content of less than 5 mass % (5b, see explanation below); and a second electrolytic copper plating layer (11) provided on the electroless nickel plating layer. 
Fushie, discloses 5b, as sputtering copper layer above the second metal layer instead of nickel plating layer. 
Asai, discloses a substrate, and recites copper-nickel phosphorus alloy layer for better adhesion (paragraph 0018, 0021).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the structure of Fushie with an electroless nickel plating layer provided on the second metal layer, as taught by Asai, in order to have increased adhesivity.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ (CCPA 1960).
Regarding the limitation “a phosphorus content of less than 5 mass %,” the phosphorus content would be selected to a have better electrical / adhesive properties.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, the modified structure of Fushie further discloses wherein the glass plate has a though-hole (3), and at least the electroless nickel plating layer, and the second electrolytic copper plating layer are sequentially stacked on an inner wall of the through-hole (obvious as applied above in order to have enhanced adhesivity, of copper plating with the glass). 

Regarding claim 3, the modified structure of Fushie further discloses wherein the dielectric layer includes at least one of aluminum oxide, tantalum oxide, and silicon nitride (obvious as disclosed at column 11, line 6-21).  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ (CCPA 1960).

Regarding claim 4, the modified structure of Fushie further discloses wherein the first metal layer and the second metal layer are sputtered laminated films of titanium and copper (obvious as disclosed at column 11, line 53-67).  

Regarding claim 5, the modified structure of Fushie further discloses multilayer circuit board in which a resin layer (upper resin layer 10) and a wiring layer (upper wiring) are alternately stacked on the glass core of claim 1 (see figure).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,923, 439 (hereinafter Pat’439). Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, claims of Pat’439, discloses a glass core (line 1, claim 1), comprising: a glass plate (line 2); a first metal layer provided on the glass plate (line 3-4); a first electrolytic copper plating layer provided on the first metal layer (line 10-11); a dielectric layer provided above the first electrolytic copper plating layer on the glass plate (claim 2); a second metal (electrode, claim 2) layer provided on the dielectric layer; an electroless nickel plating layer provided on the second metal layer and having a phosphorus content of less than 5 mass%; and a second electrolytic copper plating layer provided on the electroless nickel plating layer (obvious as disclosed by line 8-18, in order to have desired properties).

Regarding claim 2, the modified core substrate of claims of Pat’439 further discloses wherein the glass plate has a though-hole, and at least the electroless nickel plating layer and the second electrolytic copper plating layer are sequentially stacked on an inner wall of the through-hole (line 19-28, claim 1).

Regarding claim 3, the modified core substrate of claims of Pat’439 further discloses wherein the dielectric layer includes at least one of aluminum oxide, tantalum oxide, and silicon nitride (obvious as disclosed by claim 3). 

Regarding claim 4 the modified core substrate of claims of Pat’439 further discloses wherein the first metal layer and the second metal layer are sputtered laminated films of titanium and copper (obvious as disclosed at claim 6). Regarding sputtered laminated, it is a process limitation.  Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the modified core substrate of claims of Pat’439 meets the limitation.

Regarding claim 5 the modified core substrate of claims of Pat’439 further discloses multilayer circuit board in which a resin layer and a wiring layer are alternately stacked on the glass core of claim 1 (obvious as disclosed by claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mashino (US 2003/0086248), figure 7, discloses a structure with a glass plate (10, paragraph 0028), a through hole, a metal layer and electrolytic layer formed on the glass plate and in the inner wall of the through hole (paragraph 0032), an dielectric layer (20) on the plating layer, and second metal layer (24) formed on the dielectric layer.
Fushie (2006/0201818), figure 1, discloses a structure with a glass plate (2), a though hole (3), first metal layer (7, adhesion reinforcing layer, formed of sputtering chromium, chromium copper and sputtering copper layer) and copper plating layer (6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / October 16, 2022